Name: Commission Regulation (EEC) No 211/91 of 29 January 1991 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 30 . 1 . 91 Official Journal of the European Communities No L 24/ 11 COMMISSION REGULATION (EEC) No 211/91 of 29 January 1991 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 15 (2) thereof, Whereas Article 4 of Commission Regulation (EEC) No 2377/80 (3) ; as last amended by Regulation (EEC) No 2996/90 (4), lays down the period of validity of import licences ; Whereas for a certain period a sharp increase has been noted in imports of live calves from third countries ; whereas such imports could disturb the Community market ; whereas it is therefore necessary to ensure more frequent monitoring of the foreseeable trend of imports of such animals by limiting the period of validity of import licences to 30 days and by introducing weekly notification of the quantities for which licences have been issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , (l) for 30 days for products falling within heading 0201 and subheading 0206 10 95 of the combined nomenclature, originating in and coming from Argentina or Uruguay ; (ii) for 60 days for products falling within heading 0202 and subheading 0206 29 91 of the combined nomenclature, originating in and coming from Argentina, Australia, New Zealand or Uruguay ; (iii) for 45 days for products falling within heading 0202 and subheading 0206 29 91 of the combined nomenclature, originating in and coming from Romania ; (iv) for 30 days for products falling within subhea ­ ding codes 010290 10 of the combined nomenclature ; (b) import licences referred to in Article 3 (b) shall be valid for 90 days from their actual day of issue, but import licences referred to in Article 12 for 42 days from their actual day of issue ; (c) other import licences shall be valid from their day of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3719/88 : (i) for 30 days for products falling within subhea ­ ding 010290 10 of the combined nomencla ­ ture ; (ii) for 90 days for other products. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2377/80 is hereby amended as follows : 1 . Article 4 is replaced by the following : 'Article 4 Import licences shall be valid for the following periods : (a) import licences with advance fixing of the levy shall be valid from their day of issue, within the meaning of Article 21 ( 1 ) of Commission Regula ­ tion (EEC) No 3719/88 0 : 0 OJ No L 331 , 2. 12. 1988 , p. 1 .' 2 . Article 16 ( 1 ) is replaced by the following : * 1 . Member States shall communicate to the Commission : (i) On Monday and Thursday of each week, before 4 p.m., by telex or fax, for the products falling within heading codes 0201 and 0202 and subheading 0206 10 95 and 0206 29 91 of the combined nomenclature, and specifying, by product, the quantities and countries of destination :  a list of export licences with advance fixing of refunds applied for since the previous commu ­ nication, and  a list of export licences issued since the previous communication . (ii) On the Tuesday of each week, by telex or fax, for products falling within subheading code 0102 90 10 of the combined nomenclature, the number of animals for which, during the previous (') OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . b) OJ No L 286, 18 . 10 . 1990, p. 17. No L 24/ 12 Official Journal of the European Communities 30 . 1 . 91 week, import licences and import licences with advance fixing of levies were issued, specifying the exporting country.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for licences issued from 4 February 1991 .3 . Annex IV is replaced by the Annex to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX ANNEX IV List oÃ ­ Article 8 (2)  0102 90 10  0102 90 31 , 0102 90 33, 0102 90 35, 0102 90 37  0201 10 10, 0201 10 90, 0201 20 11 , 0201 20 19  0201 20 31 , 0201 20 39  0201 20 51 , 0201 20 59  0201 20 90  0201 30, 0206 10 95  0202 10, 0202 20 10  0202 20 30  0202 20 50  0202 20 90  0202 30 10  0202 30 50  0202 30 90, 0206 29 91  0210 20 10  0210 20 90, 0210 90 41  0210 90 90  1602 50 10, 1602 90 61  1602 50 90, 1602 90 69'